EXHIBIT 10.68
 
SECOND AMENDMENT TO SERIES B WARRANT TO PURCHASE SHARES OF COMMON STOCK OF BPO
MANAGEMENT SERVICES, INC.
 
This Second Amendment to Series B Warrant to Purchase Shares of Common Stock of
BPO Management Services, Inc. (this “Amendment”) is effective as of August 29,
2008, by BPO Management Services, Inc., a Delaware corporation (“Issuer”), in
favor of ________________ (“Holder”).  Issuer and Holder are, together, the
“Parties.”  Capitalized terms used but not defined herein shall have the meaning
as set forth in the Stock Purchase Agreement (defined below).
 
RECITALS
 
WHEREAS, Issuer, Holder and certain other investors entered into that certain
Series D Convertible Preferred Stock Purchase Agreement, dated June 13, 2007,
which was later amended as of August 29, 2008 and further amended as of August
29, 2008 (collectively, the “Stock Purchase Agreement”), pursuant to which
Holder and the other investors purchased shares of Issuer’s Series D Convertible
Preferred Stock and warrants to purchase shares of Issuer’s Series D-2
Convertible Preferred Stock and Common Stock (each of such warrants is described
below);
 
WHEREAS, in connection with the Stock Purchase Agreement, Issuer granted to
Holder, among other things, that certain Series B Warrant to Purchase Shares of
Common Stock of Issuer, which was numbered W-B-07-__, was dated and issued June
13, 2007, and was later amended as of April 18, 2008  (the “Series B Warrant”),
and entitled Holder upon exercise thereof in accordance with the terms contained
therein to purchase up to a certain number of shares of Issuer’s Common Stock at
an initial per-share Warrant Price (as defined in Section 9 of the Series B
Warrant) of $1.25;
 
WHEREAS, the Parties desire to amend the Series B Warrant to delete certain
sections, as detailed below; and
 
WHEREAS, the Series B Warrant shall be deemed amended for all holders of Series
B Warrants upon the execution of this Amendment by the Issuer and the Majority
Holders, and the amendment to each outstanding Series B Warrant of Holder and
all other holders of Series B Warrants shall be effective immediately upon
Issuer’s receipt of signed acknowledgements to this Amendment and/or the
amendments provided to all other holders of Series B Warrants representing the
requisite number of covered shares.
 
NOW, THEREFORE, in consideration of the premises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE 1
AMENDMENT


1.           Amendment to Series B Warrant.  Sections 4(d), 4(e), and 8 of the
Series B Warrant shall be deleted in their entirety and replaced with the
following:  “[Reserved].”
 
1

--------------------------------------------------------------------------------


 
1.1           Effectiveness of Amendment.  The foregoing amendment shall be
effective and binding upon Holder and its successors and assigns independently
of whether Holder executes and delivers this Amendment to Issuer in the event
that Issuer receives executed substantially similar written instruments from the
Majority Holders.
 
ARTICLE 2
MISCELLANEOUS PROVISIONS
 
2.           Miscellaneous Provisions.
 
2.1           No Further Amendments.  Except as amended by this Amendment and
the previous amendments thereto, the Series B Warrant remains unmodified and in
full force and effect.  In the event of any inconsistency between the provisions
of the Series B Warrant (as previously amended) and the provisions of this
Amendment, the provisions of this Amendment shall prevail.  This Amendment may
only be modified or amended by a written agreement executed by Issuer, and
consented to by Holder, with the same formalities and in the same manner as this
Amendment.
 
2.2           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which when
taken together shall constitute one and the same instrument.  Facsimiles or
portable document files transmitted by e-mail containing original signatures
shall be deemed for all purposes to be originally signed copies of the documents
which are the subject of such facsimiles or files.
 
2.3           Binding on Successors. This Amendment shall be binding upon and
shall inure to the benefit of the successors and permitted assigns of the
Parties.
 
2.4           Entire Agreement.  The Series B Warrant as amended by this
Amendment and all prior amendments thereto contains the entire understanding
between the Parties and supersedes any prior written or oral agreements between
them respecting the subject matter contained herein.  There are no
representations, agreements, arrangements or understandings, oral or written,
between the Parties relating to the subject matter hereof that are not fully
expressed herein.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly
authorized officer to execute this Amendment all effective as of the day and
year first above written.
 
ISSUER:
 
   
BPO MANAGEMENT SERVICES, INC.,
a Delaware corporation
          By:    
Name: Patrick A. Dolan
Its:      Chief Executive Officer
               
HOLDER:
 
   
The undersigned hereby consents to the amendments set forth herein.
                       
By:   
    Name:       Its:      Date:        

 
3

--------------------------------------------------------------------------------